Citation Nr: 0403784	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-04 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for auto-immune 
dysfunction, claimed as systemic lupus erythematosus (SLE).



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for 
service connection for auto-immune dysfunction, claimed as 
systemic lupus erythematosus.  

In July 2003, the veteran testified before the undersigned 
Veterans Law Judge during a video conference hearing held at 
the RO in Muskogee, Oklahoma.  A copy of the hearing 
transcript has been associated with the claims file. 

The Board notes that in the August 2001 rating decision, the 
RO also denied the veteran's claims of entitlement to service 
connection for Type II diabetes mellitus, residuals of a 
broken right hand, left leg and left knee disabilities and 
ulcerative colitis.  The veteran disagreed with the RO's 
determination.  Thereafter, in a December 2002 rating 
decision, the RO granted service connection for Type II 
diabetes mellitus, to include as secondary to exposure to 
Agent Orange and assigned an initial 10 percent evaluation.  
The RO also granted service connection for residuals of a 
fracture of the metacarpal phalangeal joint of the right 
fourth finger and assigned an initial noncompensable 
evaluation.  The United States Court of Appeals for the 
Federal Circuit has held that the RO's award of service 
connection for a particular disability constitutes a full 
award of benefits on the appeal initiated by the veteran's 
notice of disagreement on such issue.  See Grantham v. Brown, 
114 F.3d 1156, 1159 (Fed. Cir. 1997.)  Because the appellant 
has not filed a notice of disagreement as to any aspect of 
the granted issues, no appellate issue remains as to the 
claims for service connection for Type II diabetes mellitus, 
to include as due to exposure to Agent Orange and a right 
hand disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (VA claims adjudication comprises several 
elements, with "downstream" elements not under the appellate 
jurisdiction arising from a notice of disagreement with an 
"upstream" element).

The Board further observes that the claims of entitlement to 
service connection for left leg and left knee disabilities 
and ulcerative colitis were withdrawn by the appellant on his 
VA Form 9, received by the RO in January 2003.  Accordingly, 
these issues are no longer before the Board.  Therefore, the 
only issue remaining for appellate review, is the one listed 
on the front page of this decision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Evidentiary development

The veteran contends, in essence, that his systemic lupus 
erythematosus (SLE) is the result of being exposed to 
chemical toxins or, in the alternative, the result of a 
series of immunization shots, during service.  He maintains 
that during service, he experienced flu-like symptoms.  He 
contends that he currently suffers from fatigue, fevers and 
arthritis as a result of his SLE.  

A review of the service medical records reflect that the 
veteran received numerous immunization shots from February 
1968 to October 1970.  In March 1968, he was seen in sick 
call with complaints of headaches after he received a typhoid 
shot.  He 


was given Tylenol.  In October 1968, the veteran was again 
seen in sick call for a swollen area of cellulitis of the 
right elbow.  At that time, he was noted to have had slight 
redness of the throat.  However, reports showed no sore 
throat or history of arthritis.  In September 1970, he was 
found to have had a sore throat for one day.  An impression 
of tonsillitis was recorded.  A November 1971 examination for 
discharge reflects that all of the veteran's systems were 
found to have been "normal" with the exception of scars on 
the right upper arm, left upper arm and left metacarpal 
phalangeal joint.  In the summary of defects and diagnoses 
section of the report, the examining physician noted than the 
veteran was in excellent physical condition.  

The first-post service evidence of SLE is in December 2002, 
when the veteran was afforded a VA fee basis examination.  
Prior to the examination, the examiner was requested by VA to 
determine whether or not the veteran had SLE and, if so, he 
or she was asked to review the appellant's service medical 
records and to provide an opinion with respect to the 
etiology of the SLE.  A review of the December 2002 VA fee 
basis examination report reflects that although a diagnosis 
of SLE was recorded, the examining physician did not provide 
an opinion with respect to the etiology of the SLE as 
requested by VA.  In addition, it does not appear that the 
examining physician reviewed the veteran's claims file, to 
include the service medical reports.  In this regard, VA's 
duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining an adequate and contemporaneous VA examination 
which takes into account the records of prior medical 
treatment or evaluation.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Thus, prior to final review of the appellant's 
claim, the Board is of the opinion that an additional VA 
examination is warranted to determine the exact etiology of 
the veteran's SLE. 

In addition, when examined in December 2002, the veteran 
reported that he had been "confirmed" with a diagnosis of 
SLE during a May 2001 "hospitalization."  A review of the 
claims file does not reflect that the RO has attempted to 
secure the May 2001 "hospitalization" reports.  These 
reports might be relevant to the veteran's claim for service 
connection for auto-immune disease, currently diagnosed as 
SLE.  The Board observes that the duty to assist the veteran 
includes the obligation to obtain ongoing treatment records 
while a claim is pending.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), is completed with respect to the 
claim for service connection for auto-
immune dysfunction, claimed as SLE.

2.  After securing the necessary 
authorizations from the veteran, the RO 
should attempt to obtain all reports of 
treatment of the veteran for his SLE, to 
include the May 2001 hospitalization 
reports referred to in the December 2002 
VA fee basis examination report.  The RO 
should ensure that its efforts to obtain 
the identified records are fully 
documented in the claims files.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  If these records are 
not available, documentation as to this 
must be contained in the claims file.  

3.  After the development requested above 
has been performed, the RO should 
schedule the veteran for an examination 
by an appropriate specialist to determine 
the nature and extent of any currently 
diagnosed SLE.  The claims file must be 
made available to the examiner for review 
prior to the examination.  The examiner 
must note that a review of the claims 
file was made.  After a review of the 
claims file, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed SLE is etiologically related to 
any clinical findings noted in the 
veteran's military service, or events of 
service, to include immunization shots.  
All opinions expressed must be 
accompanied by a complete rationale.

4.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any additional 
development deemed necessary should be 
conducted.

5.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim on appeal.  The RO 
must provide adequate reasons and bases 
for its determination, citing all 
governing legal authority and precedent, 
and addressing the issue and concerns 
that are noted in this REMAND.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC) and given the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further review, as appropriate.  


(CONTINUED ON THE NEXT PAGE)




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




